Dismissed and Memorandum Opinion filed November 9, 2006







Dismissed
and Memorandum Opinion filed November 9, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00802-CR
____________
 
DIAA ELKHAFAGE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County, Texas
Trial Court Cause No. 1032703
 

 
M E M O R A N D U M   O P I N I O N
After a
plea of guilty, appellant was convicted of aggravated robbery.  On June 22,
2006, the trial court sentenced appellant to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice.  No timely
motion for new trial was filed.  Appellant=s pro se notice of appeal was not
filed until September 5, 2006.[1]




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 9, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).
 




[1]  In his notice of appeal, appellant seeks leave to
file an out-of-time appeal.  This court may not grant that request, and appellant
must seek relief from the Court of Criminal Appeals.